NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued January 20, 2010
                                   Decided April 13, 2010

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 09-1636

CHITUNDA TILLMAN,                                   Appeal from the United States
                              Plaintiff             District Court for the Northern
       v.                                           District of Illinois, Eastern Division.

NEWLINE CINEMA, et al.,                             No. 1:05-cv-00910
            Defendants-Appellees.
                                                    Matthew F. Kennelly,
APPEAL OF:      BRIAN T. NIX                        Judge.



No. 09-1778
                                                    Appeal from the United States
CHITUNDA TILLMAN,                                   District Court for the Northern
             Plaintiff-Appellant,                   District of Illinois, Eastern Division.


       v.                                           No. 1:05-cv-00910


NEWLINE CINEMA, and its                             Matthew F. Kennelly,
officers, et al.                                    Judge.
                 Defendants-Appellees.



                                          ORDER
Nos. 09-1636 & 09-1778                                                               Page 2



        In these consolidated appeals, Chitunda Tillman and his former attorney, Brian Nix,
challenge the district court's order requiring them to pay a combined total of $80,000 in
attorney's fees and sanctions in connection with Tillman's copyright suit against New Line
Cinema, Time Warner, and several other defendants. The details of that suit are described
in our order affirming the district court's grant of summary judgment for the defendants.
See Tillman v. New Line Cinema Corp., 295 Fed. App'x 840 (7th Cir. 2008). In a nutshell,
Tillman believes that the defendants produced the feature film John Q. from a script that he
says was stolen from his screenplay, Kharisma Heart of Gold. In the face of evidence showing
that John Q. was written five years before Kharisma Heart of Gold, Tillman filed a pro se1
complaint alleging copyright infringement. Two months later, Nix appeared on his behalf
and filed a 63-page amended complaint asserting nine claims against more than 20
defendants and seeking a total of $420 million in damages. Several of those claims
obviously were doomed to fail (the complaint included, for example, civil rights claims
arising under 42 U.S.C. § 1983, though none of the defendants were state actors). Nix
pursued the case for two years despite warnings from the defendants that they intended to
seek sanctions if he persisted in pushing ahead with what they characterized as frivolous
claims. True to their warnings, after the district court granted the defendants summary
judgment on the copyright claims (the other claims had been kicked out at the dismissal
stage), they sought attorney's fees and sanctions under 17 U.S.C. § 505, 42 U.S.C. § 1988,
and 28 U.S.C. § 1927.

       In a comprehensive 20-page decision, the district court agreed that the defendants
were entitled to recoup some of their fees and costs and that Nix's conduct in pushing on
with the litigation was sanctionable. It concluded that as the prevailing party the
defendants are entitled to fees under the copyright statute and that fees are especially
appropriate because Tillman showed an "unwillingness to come to grips with the evidence
that undermined his claims." The court also awarded attorney's fees under 42 U.S.C. § 1988
because Tillman's civil rights claims were legally frivolous. As for Nix, the court
determined that he unreasonably and vexatiously multiplied the proceedings by: filing a
lengthy complaint with multiple claims that "did not have a prayer of success"; filing a
frivolous interlocutory appeal after the court denied his request to file a second amended
complaint; and conducting a "patently inadequate investigation" to support the conspiracy
theory underlying the copyright claims. Accordingly, the court concluded that Nix should
be sanctioned $60,000 under 28 U.S.C. § 1927 and that Tillman would be jointly and
severally liable for that amount. In addition, it ordered Tillman to pay the defendants
$20,000 under §§ 505 and 1988.


       1
       Before he filed his complaint, Tillman was represented by a lawyer. That lawyer
withdrew from the matter after he received certain evidence from the defense that
persuaded him that Tillman’s claim had no merit.
Nos. 09-1636 & 09-1778                                                                   Page 3



        We review the district court's sanctions order only for abuse of discretion. Jolly
Group, Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720 (7th Cir. 2006); Susan Wakeen Doll Co. v.
Ashton-Drake Galleries, 272 F.3d 441, 457 (7th Cir. 2001). In his pro se brief, Tillman rehashes
the arguments he pressed at the summary judgment stage. Specifically, he argues that he is
entitled to a trial because, he says, the defendants conspired with John Q.'s author and two
trade magazines to fabricate the evidence showing that the John Q. script predated his own.
But we rejected those arguments when we affirmed the summary judgment order, and this
appeal does not allow us to revisit the propriety of summary judgment. Even giving
Tillman's pro se brief the liberal construction it is due, we cannot discern any argument that
the district court abused its discretion in finding him liable for attorney's fees under any of
the cited statutes, and it is not our role to develop those arguments for him. See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

        In his separate briefs challenging the § 1927 sanctions award, Nix points out that he
filed only six submissions in the district court and thus he says he did not vexatiously
multiply the proceedings. He asserts that he pursued discovery diligently and that he did
not act in bad faith (in fact, he says he still thinks there is something to Tillman's conspiracy
theory). But the district court did not award sanctions on the ground that Nix submitted
too many filings, proceeded too slowly, or did not honestly believe the conspiracy theory.
Rather, the court explained at some length that Nix pursued an "objectively unreasonable
course" by proceeding with this litigation in the face of evidence showing he had no chance
to prevail. According to the court, not only did Nix take inadequate steps to investigate the
supposed inconsistencies underlying his conspiracy theory, but he made no effort to
identify any particular expression in John Q. that is substantially similar to
copyright-protected expression in Tillman's script. Even if reasonable minds could
disagree over the propriety of those findings (and we don't think they could), to prevail
now under the deferential abuse of discretion standard of review we must employ, Nix
would have to show the sanctions order is irrational, arbitrary, or based on either a clearly
erroneous factual conclusion or an error of law. See Musser v. Gentiva Health Servs., 356 F.3d
751, 755 (7th Cir. 2004); see also United States v. Calabrese, 572 F.3d 362, 369 (7th Cir. 2009)
(finding no abuse of discretion where reasonable minds could disagree). Nix simply has
not met that high standard here.

        Nor has Nix shown that the sanctions amount is too high--a contention he pressed
in this appeal only at oral argument. Sanctions under § 1927 are meant to compensate the
party that has been injured by a lawyer's bad-faith conduct and to compel the lawyer to
bear the costs of his own lack of care. Shales v. Gen. Chauffeurs, Sales Drivers & Helpers Local
Union No. 330, 557 F.3d 746, 749 (7th Cir. 2009); Ordower v. Feldman, 826 F.2d 1569, 1574 (7th
Cir. 1987). Here, the defendants represented to the district court that they spent $298,992.95
defending against the claims filed by Nix. The district court declined to award that
amount, in part because Nix withdrew from the case at the summary judgment stage when
Nos. 09-1636 & 09-1778                                                                 Page 4



the defendants presented new evidence of John Q's independent prior creation. Finding
that Nix's withdrawal partly mitigated his prior bad faith, the district court reduced the
amount by 80 percent, ordering Nix to pay the defendants $60,000 under § 1927. Nix
simply has not demonstrated that the district court abused its discretion by not whittling
down those fees even further. See Assessment Tech. of WI, LLC v. Wiredata, Inc., 361 F.3d 434,
438 (7th Cir. 2004) (noting that fee determinations are firmly committed to the discretion of
the district court).

       The judgment awarding attorney's fees, costs, and sanctions is AFFIRMED.